Bigelow, J.
Two exceptions only have been insisted on by the defendant at the argument of this cause.
The first is founded on the refusal of the court to admit certain declarations of the defendant in his own favor, made at the time he was about going to the plaintiff’s house, as to the purpose of his intended visit there. We think that this evidence was rightly excluded. If it was competent, it was clearly immaterial, because the defendant made known his purpose to the plaintiff in presence of the same witnesses to whom he had previously stated it before going there. His statement to the plaintiff of the object of his visit being proved, it was of no importance to show that he had previously stated it to third persons.
The other objection is, that the court excluded certain declarations of the defendant’s wife, offered by the defendant, as showing her state of mind towards Mrs. Crosby, the defendant’s mother. This evidence was introduced to rebut testimony which had been offered by the plaintiff to prove that *257tlie wife entertained inimical feelings towards Mrs. Crosby. For this purpose we think it was competent. The plaintiff had made it part of his case to show the existence of a certain state of mind on the part of the wife. It was, therefore, necessary for the defendant to meet it. This he could well do by proving her declarations on the subject, more especially as she was not a competent witness. Whenever the mental feelings of an individual are to be proved, the usual expressions of such feelings are original evidence, and often the only proof of them which can be had. We are, therefore, of the opinion that the court erred in rejecting those declarations. 1 Greenl. Ev. § 102; Barthelemy v. People, 2 Hill’s (N. Y.) Rep. 248, 257, note; Walton v. Green, 1 Car. & P. 621.

Exceptions sustained.